Citation Nr: 1032002	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for eczematous dermatitis before December 11, 2009.

2.  Entitlement to an initial disability rating in excess of 30 
percent for eczematous dermatitis from December 11, 2009.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 2004 
and July 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted entitlement to service 
connection for eczematous dermatitis, assigning a noncompensable 
disability rating.  The Veteran appealed the initial disability 
evaluation assigned.

In April 2007, the RO assigned a 10 percent disability rating for 
eczematous dermatitis effective July 17, 2006.  Moreover, a 
January 2010 rating decision found that the Veteran's service 
connected eczematous dermatitis disability worsened in 
symptomatology and granted her a 30 percent disability rating 
from December 11, 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
issue of entitlement to an increased initial evaluation remains 
on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
at a personal hearing conducted at the Lincoln, Nebraska, RO in 
July 2009.  A copy of the hearing transcript is of record and has 
been reviewed.  The Board also notes that the Veteran has 
submitted additional evidence with the appropriate waivers of 
agency of original jurisdiction consideration.  See 38 C.F.R. § 
20.1304 (2009).

In August 2009, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a January 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  Prior to February 1, 2008, the evidence of record shows that 
the Veteran's service-connected eczematous dermatitis involved 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, and systemic therapy to include 
corticosteroid injections required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.

2.  From February 1, 2008 to December 10, 2009, the evidence of 
record does not show that the Veteran's service-connected 
eczematous dermatitis involved 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.
 
3.  From December 11, 2009, the evidence of record does not show 
that the Veteran's service-connected eczematous dermatitis 
involved more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or  near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. 

4.  The evidence does not show that the Veteran's service-
connected eczematous dermatitis is so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
Veteran's service-connected eczematous dermatitis prior to 
February 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009). 

2.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected eczematous dermatitis from 
February 1, 2008 to December 10, 2009, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009). 

3.  The criteria for a disability rating in excess of 30 percent 
for the Veteran's service-connected eczematous dermatitis from 
December 11, 2009, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009). 

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for her service-connected eczematous dermatitis.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in August 2009, the Board remanded this 
claim and ordered either the agency of original jurisdiction 
(AOJ) or the AMC to schedule the Veteran for a VA examination for 
her service-connected eczematous dermatitis and associate a 
report of the examination with the Veteran's claims folder.  The 
Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided a VA examination with respect to her service-connected 
eczematous dermatitis.  A report of the examination has been 
associated with the Veteran's claims folder.  The Veteran's claim 
was readjudicated via the January 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in September 2006, prior to the initial 
adjudication of her claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, photographs, as well as VA and private 
treatment records.  

The Veteran was afforded VA examinations in December 2006 and 
December 2009.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed her 
claims folder, reviewed her past medical history, documented her 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Furthermore, these examination reports contain sufficient 
information to rate the Veteran's disability under the 
appropriate diagnostic criteria.  The Board therefore concludes 
that the VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has retained the services 
of a representative.  She was afforded a personal hearing in July 
2009.

Accordingly, the Board will proceed to a decision.


Higher evaluation for Eczematous Dermatitis

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629  (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's skin disability is currently rated under 38  C.F.R. 
§ 4.118, Diagnostic Code 7806 [dermatitis or eczema] (2009).  
Diagnostic Code 7806 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue [eczematous dermatitis], but also  
because it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  

The Board notes that the December 2009 VA examiner indicated that 
the Veteran had scattered lesions on her face and neck which wax 
and wane.  The Board has considered rating the Veteran's skin 
disability under 38 C.F.R. § 4.118, Diagnostic Code 7800, which 
rates disfigurement of the head, face, or neck.  However, rating 
the Veteran under Diagnostic Code 7800 would not be in the best 
interest of the Veteran, as these criteria require at least one 
characteristic of disfigurement [to include a scar 5 or more 
inches in length, a scar one quarter inch wide, a scar  with 
elevated surface contour, underlying tissue adherence, hypo- or 
hyper-pigmentation, abnormal skin texture exceeding six square 
inches, missing underlying soft tissue, or inflexible skin 
exceeding six square inches].  The evidence does not show, nor 
has the Veteran contended that her current disability results in 
disfigurement of the head, face, or neck.  See, e.g., the 
December 2009 VA examination report.  In particular, the record 
does not reveal at least one of the characteristics of 
disfigurement.  Accordingly, Diagnostic Code 7800 is not 
appropriate in this  case.

The Board can identify nothing in the evidence to suggest that a 
diagnostic code other than 7806 would be more appropriate, and 
the Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7806.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed her claim in September 2006.  Therefore, 
only the post-2002 and pre-  October 2008 version of the 
schedular criteria, set out immediately below, is applicable.

Diagnostic Code 7806 provides for the following levels of  
disability:

A 30 percent disability rating is appropriate where 20 to 
40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as  
corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

A 60 percent disability rating is appropriate where more 
than 40 percent of the entire body or more than 40 percent 
of exposed areas are affected, or; constant or  near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-
month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806, as amended by 67 
Fed. Reg. 49596 (July 31, 2002).

Staged ratings are currently in effect for the Veteran's 
eczematous dermatitis: the disability has been rated 10 percent 
disabling from July 17, 2006, the day after the Veteran was 
discharged from active duty service, to December 10, 2009, and 30 
percent thereafter.  Even so, VA must consider all the evidence 
of record to determine when an ascertainable increase occurred in 
the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Period prior to December 11, 2009

In order to obtain a 30 percent disability rating under 
Diagnostic Code 7806, the Veteran would have to show that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected by the eczematous dermatitis, or; systemic 
therapy such as  corticosteroids or other immunosuppressive drugs 
are required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  The criteria are 
disjunctive.  See Johnson v. Brown, 7 Vet.  App. 95 (1994) [only 
one disjunctive "or" requirement must  be met in order for an 
increased rating to be assigned].   Compare Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of  the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met].

The Board finds that the competent and credible evidence from 
July 17, 2006 to January 31, 2008 reflects manifestations of 
eczematous dermatitis that more closely correspond to a 30 
percent disability rating.  Specifically, a private treatment 
letter dated in February 2007 from R.R., PA-C, documented the 
Veteran's treatment for her eczematous dermatitis from March 2006 
to October 2006.  In March 2006, the Veteran initially suffered 
from red, raised, dry scaly patches and plaques on the arms and 
legs with some involvement of the thorax.  A punch biopsy was 
performed at that time, and she was diagnosed with eczematous 
dermatitis.  She was prescribed photo therapy in addition to 
Hydroxyzine and Triamcinolone in Sarna lotion from May 2006 to 
September 2006.  After that treatment failed to improve the 
Veteran's dermatitis symptomatology, she was prescribed to 
undergo a complete fragrance free regimen and to use certain 
detergent, conditioner, shampoo, and cleanser as well as 
discontinue any use of fabric softeners.  Further, she was 
prescribed Zyrtec to be used in the morning, Tagamet three times 
a day, and Hydroxyzine at night.  

In September 2006, due to the continued presence of significant 
eczematous scaling of the entire upper and lower leg areas with 
some involvement of the face and arms, the Veteran was given 
intralesional injections of corticosteroids and Vanos cream.  
Although improvement was demonstrated after the use of 
corticosteroid injections, the Veteran still evidenced pink 
papules on both of her lower legs covering a body surface area of 
greater than five percent and was prescribed to continue the 
regimen of antihistamines and lotion.  R.R. indicated that 
throughout the duration of the Veteran's treatment, the range of 
her eczematous flaring covered at least 20 percent of the body 
surface area to, at her last follow up treatment in October 31, 
2006, slightly over five percent.  

The Veteran was afforded a VA examination in December 2006.  She 
complained of a skin rash that began in December 2005 during her 
period of military service.  She stated that the rash was 
constantly on her face and left arm, and that the rash was dry 
and itchy.  She used antihistamines and lotion for treatment, 
although no improvement was demonstrated.  Upon examination, the 
VA examiner noted a very small patch of dry skin over the 
Veteran's right cheek, and a small area over the left forearm.  
He did not indicate any disfiguration, drainage, discharge, or 
crusting.  Notably, the VA examiner reported that the total body 
surface area affected was zero to five percent, with the area of 
the right face being zero to five percent affected.  He diagnosed 
the Veteran with eczematous dermatitis involving the left forearm 
and right cheek.  

A subsequent VA treatment record dated in January 2007 documented 
the Veteran's use of topicort and Vanos cream for her eczematous 
dermatitis.  Pertinently, a subsequent VA treatment record dated 
in March 2007 indicated that the Veteran used photo therapy and 
Kenalog injections.  She was assessed with atopic dermatitis, and 
instructed to apply a protopic ointment and to take Hydroxyzine, 
tetracycline, and Kenalog injections.  Later VA treatment records 
dated in November and December 2007 documented the Veteran's 
complaints of and treatment for sores on her arms, legs, chest, 
and axilla.  She stated that the creams did not improve her skin 
condition, although she used steroids which demonstrated 
improvement. 

At the July 2009 Board hearing, the Veteran testified that the 
eczematous dermatitis caused itching over her entire body, to 
include her arms, legs, face, forehead, neck, and shoulders 
especially in winter or in humid weather.  She stated that when 
she scratches the affected areas, there is some discharge of 
liquid and bleeding.  Further, she used shampoo, conditioner, 
face wash, and laundry soap for treatment as well as ointments 
and corticosteroid cream.  She reported that she had last 
received a corticosteroid injection or an oral steroid in January 
2008.  Additionally, she used light treatment once or twice a 
week for five minutes.  Finally, she stated that she prefers to 
wear long sleeved clothing.      

As stated above, to warrant a 30 percent disability rating for 
eczematous dermatitis under Diagnostic Code 7806, the evidence 
must show 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12 month period.  

Crucially, R.R. indicated in the February 2007 private treatment 
letter that the Veteran's eczematous dermatitis covered at least 
20 percent of her entire body, although the letter indicated that 
the coverage reduced to slightly over five percent by October 31, 
2006.  The December 2006 VA examination report similarly shows 
that the coverage reduced to between zero and five percent.  
About the same time as this decrease, in September 2006, the 
Veteran began to receive corticosteroid injection therapy.  She 
stated at the July 2009 Board hearing that she took steroids 
"every other month," and her last steroid injection was in 
January 2008.  During the December 2006 VA examination, the 
Veteran did not indicate that she was receiving corticosteroid 
injections.  On the contrary, she only stated that she used 
Zyrtec and lotions for treatment.  However, the January 2007 VA 
treatment record demonstrates that the Veteran's medication for 
her eczematous dermatitis included Kenalog injections.  Further, 
in the March 2007 VA treatment record, she was instructed to 
treat her eczematous dermatitis with one cc of Kenalog 40.  In 
the November 2007 VA treatment record, the Veteran stated that 
she used steroids for treatment.  

As such, the record demonstrates that the Veteran's eczematous 
dermatitis covered at least 20 percent of her body prior to 
October 31, 2006, when at that time the evidence demonstrated 
that the coverage was reduced to slightly over five percent.  
However, the evidence prior to February 2008 is consistent with 
the use of systemic therapy, specifically corticosteroid 
injections, but not constantly.  After January 2008, the evidence 
of record is absent any indication that the Veteran's eczematous 
dermatitis specifically covered 20 to 40 percent of the entire 
body or that 20 to 40 percent of exposed areas were affected, or 
that she used systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during any 12 month period.    

The Board therefore finds that the Veteran is entitled to a 30 
percent disability rating for service-connected eczematous 
dermatitis prior to February 1, 2008.  A rating in excess of 30 
percent is not warranted during this period.  Specifically, there 
is no evidence at any time during this period that the Veteran's 
eczematous dermatitis covered more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
during any 12-month period.
    
With respect to the period from February 1, 2008, to December 11, 
2009, the evidence does not show that the Veteran's skin 
condition affected more than 40 percent of the entire body or 
more than 40 percent of the exposed areas of her body.  
Furthermore, as set forth above, the Veteran has indicated that 
she received no steroidal injections during this period.  
Accordingly a rating in excess of 10 percent is not warranted 
from February 1, 2008, to December 11, 2009.

Period from December 11, 2009

The Veteran was provided a VA examination in December 2009.  She 
continued her complaints of itching, especially in the winter.  
Further, she avoids wearing clothing that exposes the lesions in 
order to avoid flare-ups.   She stated that when the skin 
condition flares up, the lesions will erupt, become erythematous, 
and pruritic.  If she scratches the lesions, they may bleed.  
However, she indicated the condition was stable as long as she 
uses steroid creams on a routine basis, avoids excessive itching, 
uses hypoallergenic products, and maintains photo therapy.  The 
Veteran stated that her last steroid injection was more than one 
year prior to the examination.  She used prescription topical 
steroid cream on a weekly basis for two to three days at a time, 
which reduced inflammation, itching, and redness of the lesions.  
However, use of the steroid cream results in burning and dryness 
of the affected skin.  Consequently, she was not using the 
medication on a constant, daily basis.  Over the past year, she 
used the topical steroid cream greater than a total of six weeks 
combined.  She also continued the use of specialized soap, 
shampoo, and lotion for treatment as well as photo therapy twice 
a week for five minutes.          

Upon examination, VA examiner noted that eruptions of the primary 
skin lesions of the Veteran's legs will come and go.  However, 
the condition constantly waxes and wanes on the legs, face, and 
neck.  Further, the upper extremities demonstrate scattered 
lesions that were erythematous and mostly papular, affecting 
primarily the forearms, and to a lesser extent, the upper arms 
bilaterally.  Moreover, the Veteran had more extensive lesions on 
the lower legs, including the erythematous papular lesions as 
well as larger patches and her neck and face demonstrated 
scattered lesions.  Pertinently, the VA examiner noted that the 
Veteran's skin condition affected between 20 to 40 percent of the 
total surface area, most prominently in the bilateral lower legs, 
bilateral arms, neck, and face.  

As stated above, in order to obtain a 60 percent disability 
rating under Diagnostic Code 7806, the Veteran would have to show 
that more than 40 percent of the entire body, or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds that the evidence does not show that entitlement 
to a 60 percent disability rating is warranted under Diagnostic 
Code 7806 during this time period.  Crucially, there is no 
evidence which demonstrates that the Veteran's eczematous 
dermatitis covered more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected at any time 
during this time period.

Moreover, the evidence of record does not reflect that the 
Veteran uses constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs to treat her skin 
disability.  Rather, the record indicates that the Veteran uses 
topical steroids.

Pertinently, Diagnostic Code 7806 distinguishes between "topical 
therapy" and "systemic therapy."  For example, if the skin 
disability affects less than 5 percent of the entire body or 
exposed areas, and no more than "topical" therapy is required, a 
noncompensable (zero percent) disability rating is assigned.  
However, if treatment of the skin condition requires "systemic" 
therapy, higher ratings are assigned depending on frequency of 
use.  By its own language, Diagnostic Code 7806 [as well as 
identical Code 7816] indicates that skin disabilities treated by 
topical therapy are rated differently than those requiring non-
topical, systemic therapy, depending on the disabilities' 
percentage of total body or affected part coverage.  See Lacroix 
v.  Peake, --- Vet. App. ---, 2008 WL 1883992 (2008) [indicating  
that the plain language of DC 7816 supports the argument that the 
appellant's use of topical steroids does not constitute constant 
systemic therapy].  The Board acknowledges that Lacroix is a non-
precedential decision, but notes that a non- precedential 
decision may be cited "for any persuasiveness or reasoning it 
contains."  See Bethea v. Derwinski, 252,  254 (1992).

Concerning the Veteran's ultraviolet therapy, even if the Board 
were to concede that such constitutes "systemic" therapy, the 
evidence of record demonstrates that the Veteran uses ultraviolet 
therapy on average twice a week for five minutes.  See the 
December 2009 VA examination report.  Although the word 
"constant" is not defined in VA regulations, "constant" is 
generally defined as "not failing; remaining unaltered."  See 
Malikow  v. Nicholson, 2007 WL 415712 (Vet. App.) [citing 
Dorland's  Illustrated Medical Dictionary, 28th ed. (1994)].  
Indeed, the record does not reflect that the Veteran's 
intermittent ultraviolet light therapy constitutes constant or 
near-constant use of systemic therapy.
 
Accordingly, there is no evidence that the Veteran's service-
connected skin disability has required treatment through the use 
of constant or near-constant systemic therapy at any time during 
the appeal period.  Therefore, an increased rating from 30 to 60 
percent based on the type and frequency of use of the Veteran's 
skin medication is not warranted.


Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected eczematous dermatitis.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran currently works for the Transportation Security 
Administration (TSA).  See the July 2009 Board hearing 
transcript, page 3.  The Board observes the Veteran's testimony 
that handling luggage exacerbates her eczematous dermatitis.  Id.  
However, there is no indication that she has missed any work due 
to her eczematous dermatitis.  Further, the Board notes that it 
has no reason to doubt that the Veteran's skin disability 
symptomatology adversely impacts her employability; however, this 
is specifically contemplated by the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected eczematous dermatitis during the period under 
consideration.

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In granting the Veteran's claim in part and denying her claim in 
part for an increased rating, the Board observes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service-connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  In this case, the evidence of record does not show, and 
the Veteran has not asserted, that she is unemployable because of 
her service-connected eczematous dermatitis disability.  On the 
contrary, she reported at the July 2009 Board hearing that she 
works for TSA.  Accordingly, the issue of TDIU has not been 
raised in this case.  


ORDER

Entitlement to a 30 percent disability rating for service-
connected eczematous dermatitis prior to February 1, 2008 is 
granted, subject to the laws and regulations governing monetary 
awards.

Entitlement to a disability rating in excess of 10 percent for 
service-connected eczematous dermatitis from February 1, 2008 to 
December 11, 2009 is denied.



Entitlement to a disability rating in excess of 30 percent for 
service-connected eczematous dermatitis from December 11, 2009 is 
denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


